DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1 contains allowable subject matter a third switch able to link at least one power and/or signal cable of the power and/or signal cables with the lightning transmission system, and wherein the third switch and the fourth switch are configured to be controlled in a way that during lightning activity the fourth switch is opened and the third switch is closed, deactivating the active components.
In the closest prior art, Tanaka et al. (U.S. Patent No. 8,456,790) teaches a smart wind turbine blade with active components, comprising a lightning protection system comprising: a lightning receptor located near the blade root (70; figure 4); a lightning transmission system intended to be electrically linked by a first switch (74) to the ground (as shown; figure 4); a lightning protection conductor electrically linked with the lightning receptor (14); power and/or signal cables (64a, 64b) to feed the active components thereof (60); and a switching unit (65) comprising: a fourth switch (90, 91) able to link the power and/or signal cables (64a, 64b) with a hub frame (80); wherein each switch is able to open or close links thereof and wherein the fourth switch is configured to be controlled in a way that during lightning activity the fourth switch is opened, deactivating the active components (as shown; figure 6).
However, Tanaka does not teach wherein the lightning receptor is a lightning band located at the root, and the lightning protection transmission system is electrically linked by a first switch to a nacelle frame and electrically linked by a second switch to the lightning band; a third switch able to link at least one power and/or signal cable of the power and/or signal cables with the lightning transmission system, and wherein the third switch and the fourth switch are configured to be controlled in a way that during lightning activity the fourth switch is opened and the third switch is closed, deactivating the active components.
In the close reference, March Nomen (U.S. Pre-Grant Publication No. 2021/0231107) teaches a smart wind turbine blade with active components, comprising a lightning protection system comprising: a lightning band located at the blade root (metallic strip 8, equivalent to P0, near the root; figure 2; paragraph [0069]); a lightning transmission system (as shown in figure 1) intended to be electrically linked by a first switch (S4) to a nacelle frame (drip rail 9, equivalent to GP2, is a part of the nacelle; paragraph [0072]) and electrically linked by a second switch (S1) to the lightning band (P0); a lightning protection conductor electrically linked with the lightning band (inherent as there is an electrical connection with the lightning band; figure 1); wherein each switch is able to open or close links thereof (spark gaps work as switches at high voltage; paragraph [0014]).
However, March Nomen does not teach power and/or signal cables to feed the active components thereof; and a switching unit comprising: a third switch able to link at least one power and/or signal cable of the power and/or signal cables with the lightning transmission system and wherein the third switch and the fourth switch are configured to be controlled in a way that during lightning activity the fourth switch is opened and the third switch is closed, deactivating the active components.
Furthermore, March Nomen is not a valid prior art as it is applicant’s own disclosure published after the filing date of the instant application.

Claims 2-9 are also allowed by virtue of their dependency on claim 1.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iriarte Eleta et al. (U.S. Patent No. 9,797,381) teaches a lightning protection system with integrated anti-icing system that switches from a heating mode to a lightning protection mode when lightning strike is detected.
Myhr (U.S. Pre-Grant Publication No. 2010/0119370) teaches a process of switching heating systems off based on inputs from physical and environmental sensors.
Olsen (U.S. Patent No. 6,612,810) teaches a switch coupled to the power supply for the deicer.
Badger et al. (U.S. Patent No. 10,927,821) teaches a circuit breaker switch to allow heating system to be de-energized.
Tanaka et al. (U.S. Patent No. 10,030,634) teaches surge protectors for protection for airflow generation device against lightning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745